               Case 20-11558-KBO             Doc 1333       Filed 12/10/20        Page 1 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


IN RE:                                             §
                                                   §
24 HOUR FITNESS WORLDWIDE                          §
INC et al.                                         §        CASE NO. 20-11558 (KBO)
                                                   §
                                                   §        Chapter 11
          Debtors                                  §        (Jointly Administered)


     CERTAIN TEXAS TAXING ENTITIES’ OBJECTION TO THE JOINT CHAPTER 11
    PLAN OF REORGANIZATION OF 24 HOUR FITNESS WORLDWIDE, INC. AND ITS
                           DEBTOR AFFILIATES
                           (Relates to Doc. No. 1016)

To:     The Honorable Karen B. Owens
        United States Bankruptcy Judge

        COME NOW Brazoria County Tax Office, et al1, secured creditors and parties in interest

(the “Certain Texas Taxing Entities”) and file this Objection to the Joint Chapter 11 Plan of

Reorganization of 24 Hour Fitness Worldwide, Inc. and Its Debtor Affiliates (the “Plan”) (Doc.

No.1016).

                                                Background

1.      The Certain Texas Taxing Entities are political subdivisions of the State of Texas,

authorized and required by the Texas Constitution and laws to levy and collect taxes on taxable

property within their boundaries, in order to operate and discharge their public purposes.




1
  The Certain Texas Taxing entities includes , Frisco ISD, Richardson ISD, Arlington ISD, Eagle Mountain-Saginaw
ISD, Crowley ISD, Grapevine-Colleyville ISD, Brazoria County Tax Office, Fort Bend ISD, Fort Bend MUD #167,
Fort Bend MUD #161, Fort Bend MUD #050, Fort Bend LID 12, Clear Creek ISD, Friendswood ISD, City of
Friendswood, East End District, Spring ISD, Humble ISD, Harris County MUD #132, Cornerstones MUD, Alief
ISD, City of Houston, Harris County MUD #186, Harris County WCID #145, Pasadena ISD, Spring Branch ISD,
Klein ISD, Woodlands Metro MUD, Woodlands RUD #1, Montgomery County MUD #60, and any other entity
represented by Perdue Brandon Fielder Collins, and Mott with claims in this case.


                                                       1
             Case 20-11558-KBO         Doc 1333      Filed 12/10/20    Page 2 of 5




2.     The Certain Texas Taxing Entities hold secured pre-petition tax claims for the 2020 tax

year (the “Tax Claims”). The Tax Claims are secured by tax liens on the real and tangible business

personal property of the Debtor (the “Tax Liens”).

3.     The Certain Texas Taxing Entities’ tax liens are senior to any other secured claim in this

case as provided by Article VIII, Section 15 of the Texas Constitution, and Section 32.01 and

Section 32.05(b) of the Texas Property Tax Code. See also Stanford v. Butler, 826 F.2d 353 (5th

Cir. 1987): Universal Seismic Associates, Inc. 288 F.3d 205 (5th Cir. 2002); In Re Winn’s Stores,

Inc. 177 B.R. 253 (Bktcy W.D. Tex. 1995).

                                   Proposed Plan Treatment

4.     The Plan is ambiguous as to whether the secured Tax Claims will be treated as Class 2 -

Other Secured Claims or as Priority Tax Claims. The Certain Texas Taxing Entities object to the

treatment of their secured Tax Claims as Priority Tax Claims. The Certain Texas Taxing Entities

hold senior secured claims against property of the Debtors and should be treated as Other Secured

Claims.

5.     The Plan treatment for Other Secured Claims reads as follows:




                                                2
              Case 20-11558-KBO          Doc 1333      Filed 12/10/20     Page 3 of 5




                                 Joinder and Limited Objections

6.     The Certain Texas Taxing Entities hereby join in and incorporate the objection filed by the

Texas Taxing Authorities at Docket # 1146. The Certain Texas Taxing Entities further object for

the reasons set forth below.

7.     The Certain Texas Taxing Entities object to confirmation of the Plan to the extent it fails

to provide for the retention of their pre- and post- petition liens on its collateral. The Plan should

not be confirmed unless and until it specifically provides for the Certain Texas Taxing Entities

pre- and post-petition liens to remain on the Debtor’s real and tangible personal property until the

pre- and post-petition taxes are paid in full.

8.     The Certain Texas Taxing Entities object to the confirmation of the Plan to the extent it

fails to provide for the payment of interest on their claims at the applicable non-bankruptcy rate

from date of delinquency until paid in full as required by 11 U.S.C. § 511 and Texas law.

9.     The Certain Texas Taxing Entities object to confirmation of the Plan to the extent it

provides the Debtors an option to return collateral securing the claims of the members of the Other

Secured Claims class of creditor which would result in preferential treatment of the claims of junior

secured creditors.
                                                  3
              Case 20-11558-KBO           Doc 1333       Filed 12/10/20   Page 4 of 5




10.     The Certain Texas Taxing Entities object to confirmation of the Plan to the extent it fails

to comply with the requirements of 11 U.S.C. § 1129(a)(9)(C) and (D) by failing to provide for

regular installment payments commencing on a date certain over a period ending not later than 5

years after the date of the order for relief.

11.     The Certain Texas Taxing Entities object to confirmation of the Plan to the extent it unfairly

discriminates in the treatment of the claims of similarly situated creditors.

12.     The Certain Texas Taxing Entities further object to any exit financing agreements that seek

to prime or subordinate their senior secured Tax Liens.



                                                Prayer

        WHEREFORE, Brazoria County Tax Office, et al respectfully request that the Court deny

confirmation of the Plan, until and unless the Objection is remedied, and grant them such other

and further relief as is just.




                                                Respectfully submitted,

                                                PERDUE, BRANDON, FIELDER,
                                                COLLINS & MOTT, L.L.P.
                                                Attorneys for The Certain Texas Taxing Entities
                                                1235 North Loop West, Suite 600
                                                Houston, Texas 77008
                                                (713) 862-1860 (phone)
                                                (713) 862-1429 (fax)

                                                /s/ Owen M. Sonik
                                                Owen M. Sonik
                                                Texas State Bar No. 18847250
                                                Melissa E. Valdez
                                                Texas State Bar No. 24051463




                                                   4
             Case 20-11558-KBO         Doc 1333     Filed 12/10/20   Page 5 of 5




                             CERTIFICATE OF SERVICE

      I hereby certify that on December 10, 2020 a true and correct copy of the foregoing
document was served by the Electronic Case Filing System or by the means indicated below:


CO-COUNSEL FOR DEBTORS AND DEBTORS IN POSSESSION

Weil, Gotshal & Manges LLP
Ray C. Schrock via email to: ray.schrock@weil.com
Ryan Dahl via email to: Ryan.Dahl@weil.com
Kevin R. Satterfield via email to: kyle.satterfield@weil.com
Kevin Bostel via email to: kevin.bostel@weil.com

Pachulski Stang Ziel & Jones LLP
Laura David Jones via email to: ljones@pszjlaw.com tcairns@pszjlaw.com
Timothy P. Cairns via email to: tcairns@pszjlaw.com
Peter J. Keane via email to: pkeane@pszjlaw.com

OFFICE OF THE UNITED STATES TRUSTEE
Linda J. Casey via email to: Linda.Casey@usdoj.gov

And all other parties via CM/ECF-enotice.


                                            /s/ Owen Sonik
                                            Owen Sonik




                                                5
